Citation Nr: 1024284	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the Veteran's claim 
for service connection for diabetes mellitus, to include as 
due to herbicide exposure.  In February 2005, the Veteran 
sought reconsideration of such claim based on his submission 
of additional evidence, and the RO confirmed and continued 
the earlier denial by its rating decision of June 2005.  The 
RO has otherwise developed the claim at hand on a de novo 
basis, without regard to the finality of any prior 
determination and the Board herein follows suit.  

This matter was most recently before the Board in December 
2009, when it was remanded to the RO to afford the Veteran a 
requested hearing.  The record reflects that the Veteran was 
afforded a videoconference hearing before the Board in March 
2010, a transcript of which is of record.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed this case to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On May 8, 2008, the Federal Circuit 
issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), wherein it reversed the Court, holding that the 
Veterans Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Hass effective October 16, 
2008.

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam).  The specific claims affected by the stay included 
those based on herbicide exposure in which the only evidence 
of exposure was receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, such as in this 
case.  The Court later dissolved the temporary stay, but 
granted the Secretary's motion to stay such cases, in part.  
See Ribaudo, 21 Vet. App. at 137.

Following entry of the Federal Circuit's mandate in Haas, the 
appellant filed a petition for a writ of certiorari to the 
U.S. Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  As the Ribaudo stay of Haas-related cases is no longer 
in effect, and in light of the U.S. Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  By Chairman's Memorandum 01-09-03, dated January 22, 
2009, the stay was lifted and further consideration of this 
appeal may now be undertaken.


FINDINGS OF FACT

1.  The Veteran set foot in the Republic of Vietnam during 
active service.

2.  The Veteran has been diagnosed with diabetes mellitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favore, diabetes 
mellitus is presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  The notice requirements 
of VCAA require VA to notify the claimant of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  

In this case, because the Board finds is granting service 
connection for diabetes mellitus, there is no need to further 
discuss VA's compliance with VCAA duties to notify and assist 
because additional notice or development could not further 
substantiate the claim. 

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

Service connection may be granted on a presumptive basis for 
certain disorders, inclusive of diabetes mellitus, if 
manifested to a compensable degree anytime after service in a 
veteran exposed to an "herbicide agent" as defined in 38 
C.F.R. § 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  Service connection may be 
presumed for residuals of Agent Orange exposure by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e) during the presumptive period if 
applicable.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) 
(specific applicability in Agent Orange cases).  Thus, 
presumption is not the sole method for showing causation.

It is the Veteran's primary contention that he has diabetes 
mellitus that is the result of in-service herbicide exposure.  
He reports having served aboard the USS BIDDLE, and that one 
or more trips to Vietnam were made for the purpose of 
facilitating dental treatment.  

Service treatment records are negative for evidence of 
diabetes mellitus, as are those reports of medical treatment 
compiled for years following discharge from service in 
September 1968.  The existence of diabetes mellitus is first 
identified by clinical data in or about 2000, when the 
Veteran was being evaluated by a private, treating physician.  

Inasmuch as there exists a presumption of service connection 
for diabetes mellitus and a presumption of herbicide exposure 
for duty or visitation in the Republic of Vietnam during a 
certain period, this case turns on whether the presumption of 
herbicide exposure applies in this case, and, if not, whether 
there is a showing of actual exposure to herbicide.  The 
presumption is not triggered without evidence that the 
Veteran served in the Republic of Vietnam with that entailing 
duty or visitation in Vietnam.  

In this case, the Board finds that the weight of the evidence 
is at least in relative equipoise on the question of whether 
the Veteran set foot in the Republic of Vietnam during 
service.  While there are no official records of such, the 
Veteran credibly sets forth a chronology in which he was 
aboard the USS BIDDLE in the Gulf of Tonkin in Vietnam waters 
and was transported, along with other persons and mailbags, 
in early May 1968 by helicopter to Da Nang, where he switched 
helicopters and was then taken to an aircraft carrier in 
order to receive needed dental care.  Testimony is offered 
that he had a chipped tooth in April 1968 that was painful 
and which was not responsive to pain medications, and, as a 
result, he was transported to an aircraft carrier for an 
overnight stay involving evaluation of the affected tooth and 
fabrication of a partial denture.  On the return trip from 
the carrier to Da Nang and then to the BIDDLE, the Veteran 
recalled that the helicopter was diverted to detect any sign 
of a pilot from a downed aircraft in or near the water or 
adjacent coastline.  On two other, separate occasions in 
March and June 1968, the USS BIDDLE was reported to have 
anchored in Da Nang harbor for the purpose of conducting 
briefings or for other reasons, and he cites copies of 
official deck logs in order to verify this.  

Service treatment records offer some corroboration of the 
Veteran's account regarding in-service dental treatment for a 
chipped tooth.  Such records indicate that he was seen on 
three occasions in April and early May 1968 aboard the USS 
BIDDLE for a broken, front upper tooth that had become 
painful.  When last seen on May 2, 1968, he was noted to be 
in far more pain and it was set forth that a transfer to a 
carrier would be necessary for him to be evaluated and 
treated by a dentist.  

The Veteran's Department of Defense Form 214N, Report of 
Transfer or Discharge, indicates that the Veteran was awarded 
the Vietnam Service Medal and the National Defense Service 
Medal.  Service personnel records of the Veteran further 
document that he served aboard the USS BIDDLE from March 1967 
to September 1968 and other information obtained by the RO 
shows that the USS BIDDLE was in the waters of Vietnam from 
May 1 to May 8, 1968.  In reply to the RO's request for 
confirmatory data as to the Veteran's whereabouts, the U.S. 
Army and Joint Services Records Research Center in reviewing 
the ship's logs and command history reported in April 2009 
that the USS BIDDLE had conducted helicopter operations in 
the North Gulf of Tonkin and PIRAZ (Positive Identification 
Radar Advisory Zone) Station, Gulf of Tonkin, on May 1, 2, 3, 
5, 6, and 7, 1968.  Deck logs documented the names of 
passengers on several of the flights, who were Flag Officers 
and VIPs, but did not demonstrate that the Veteran was 
aboard.  Other flights did not, however, document whether any 
passengers were aboard, and the deck logs failed to indicate 
the origin points or final destinations of the May 1968 
flights.  The USS BIDDLE was noted to have been relieved on 
the PIRAZ station on May 7, 1968.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran set foot on Vietnam soil during 
service, and he is thus presumed to have  been exposed to 
toxic herbicides, including Agent Orange, during service.  
Inasmuch as the evidence documents current disabilit of 
diabetes mellitus, a grant of service connection therefor on 
the basis of presumed in-service herbicide exposure is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus as due to in-service 
due to herbicide exposure is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


